SCHEDULE A TO THE PLACEMENT AGENCY AGREEMENT BETWEEN KINETICS PORTFOLIOS TRUST AND KINETICS FUNDS DISTRIBUTOR, INC. Pursuant to Section 1 of the Placement Agency Agreement between KINETICS PORTFOLIOS TRUST (the "Company") and KINETICS FUNDS DISTRIBUTOR, INC. ("KFDI"), the Company hereby appoints KFDI as its agent to be the private placement agent of the Company with respect to its following series: The Internet Portfolio The Internet Emerging Growth Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Kinetics Government Money Market Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio Dated: March 5, 2007
